Citation Nr: 1721453	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-09 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded because there was not substantial compliance with the Board's September 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Veteran underwent a VA examination in May 2016 in which the examiner concluded that there was no current evidence of left plantar fasciitis, noting that "A more precise diagnosis can not be rendered as there is no more objective data to support a more definitive diagnosis."  The examiner stated that the Veteran had no current complaints of left foot pain, but this opinion fails to consider the medical evidence of record in which the Veteran consistently maintains complaints of bilateral foot pain and/or tenderness. See October 2010 VA Examination, p. 1 (Family Practice); August 2013 CAPRI, p. 14; October 2016 VA Examination, pp. 14, 18-19 (Family Practice).  Further, the Veteran's service treatment records reflect a May 2010 diagnosis of left plantar fasciitis. August 2016 Service Treatment Records, p. 2 (STR 5).  This failure to consider the Veteran's past complaints and diagnoses calls into question the factual premises of the examiner's opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  Moreover, the examiner did not consider whether the Veteran's claimed disability was subject to flare-ups and also failed to provide a supporting rationale for the conclusion that there is no plantar fasciitis in the Veteran's left foot.  

For the foregoing reasons, the Board finds that a remand for a new examination is necessary.  The new examination must fully address the evidence of record including the Veteran's lay assertions, the May 2010 diagnosis and other documented complaints of pain and tenderness.  The examiner should offer an opinion on whether the Veteran has had any left foot disability, including left plantar fasciitis, at any point during the claims period and whether such disability is the result of the Veteran's service.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The examiner should also consider whether any left foot disability is caused by or aggravated by other service-connected conditions such as right plantar fasciitis, right knee impairment, left hip bursitis and right ankle arthritis, as there is no opinion of record that addresses secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Jacksonville VA Medical Center, from October 2016 to the present and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran has had any left foot disability, including left plantar fasciitis, at any time during the pendency of the claim, and should also determine the nature and etiology of any such diagnosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion on whether the Veteran has a left foot disability, including left plantar fasciitis, or has had such diagnosis at any time during the claims period.  If the examiner opines in the negative, the examiner should provide the supporting rationale for this conclusion and in doing so must address the medical and lay evidence of record, including the Veteran's assertions of pain and tenderness in her left foot.  See October 2010 VA Examination, p. 1 (Family Practice); August 2013 CAPRI, p. 14; October 2016 VA Examination, pp. 14, 18-19 (Family Practice); August 2016 Service Treatment Records, p. 2 (STR 5).

If the examiner opines that the Veteran has had a left foot disability at any time during the claims period, the examiner should offer comments and an opinion addressing whether it is at least as likely as not that such disability was incurred in or aggravated by her naval service.

If the examiner concludes that the Veteran's left foot disability was not incurred in or aggravated by her naval service, the examiner should offer comments and an opinion addressing whether it is at least as likely as not that such disability was caused by or aggravated by one of the Veteran's service-connected conditions (including right plantar fasciitis, right knee impairment, left hip bursitis and right ankle arthritis).

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



